Name: Commission Decision No 2091/80/ECSC of 4 August 1980 repealing Decision No 3060/79/ECSC fixing minimum prices for hot-rolled wide strip, and imposing certain requirements on undertakings and dealers in the iron and steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-08-05

 Avis juridique important|31980S2091Commission Decision No 2091/80/ECSC of 4 August 1980 repealing Decision No 3060/79/ECSC fixing minimum prices for hot-rolled wide strip, and imposing certain requirements on undertakings and dealers in the iron and steel industry Official Journal L 203 , 05/08/1980 P. 0020****( 1 ) OJ NO L 344 , 31 . 12 . 1979 , P . 7 . COMMISSION DECISION NO 2091/80/ECSC OF 4 AUGUST 1980 REPEALING DECISION NO 3060/79/ECSC FIXING MINIMUM PRICES FOR HOT-ROLLED WIDE STRIP , AND IMPOSING CERTAIN REQUIREMENTS ON UNDERTAKINGS AND DEALERS IN THE IRON AND STEEL INDUSTRY THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 3060/79/ECSC OF 27 DECEMBER 1979 FIXING MINIMUM PRICES FOR HOT-ROLLED WIDE STRIP , AND IMPOSING CERTAIN REQUIREMENTS ON UNDERTAKINGS AND DEALERS IN THE IRON AND STEEL INDUSTRY ( 1 ), AND IN PARTICULAR ARTICLE 9 THEREOF , WHEREAS IRON AND STEEL PRODUCERS IN THE COMMUNITY HAVE UNDERTAKEN RESTRUCTURING EFFORTS ; WHEREAS THE MAINTENANCE OF MINIMUM PRICES MIGHT ENCOURAGE SOME PRODUCERS TO INCREASE THEIR HOT-ROLLED WIDE STRIP PRODUCTION CAPACITY TO AN EXTENT THAT WOULD MAKE IT INCOMPATIBLE WITH THE GENERAL OBJECTIVES FOR STEEL , WHEREAS IT IS THEREFORE NECESSARY TO ABOLISH THE MINIMUM PRICES FOR THIS PRODUCT ; WHEREAS THE OTHER REQUIREMENTS IN THE SAID DECISION HAVE NO JUSTIFICATION ONCE THE MINIMUM PRICES ARE NO LONGER APPLICABLE ; WHEREAS IT IS THEREFORE NECESSARY TO REPEAL DECISION NO 3060/79/ECSC IN ITS ENTIRETY ; WHEREAS , IN VIEW OF THE CONSULTATIONS HELD , THE COMMISSION IS IN A POSITION TO REINTRODUCE THE MINIMUM PRICES IMMEDIATELY SHOULD IT FIND THAT CONDITIONS ON THE MARKET ARE DETERIORATING , AND IN PARTICULAR IF THE ABOLITION OF MINIMUM PRICES LEADS TO A REDUCTION IN THE PRICES OF HOT-ROLLED WIDE STRIP LIKELY TO JEOPARDIZE THE ATTAINMENT OF THE AIMS OF THE TREATY AND OF THE STEEL POLICY , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION NO 3060/79/ECSC IS HEREBY REPEALED . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 4 AUGUST 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION